tax_exempt_and_government_entities_division release number release date legend org organization name org address department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx date6 xx date address address uil identification_number contact telephone number in reply refer to te_ge review staff last date for filing a petition with the tax_court may 20xx certified mail -- return receipt requested dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective july 20xx our adverse determination was made for the following reasons organizations described in r c sec_501 and exempt under sec_501 must be organized and operated exclusively for an exempt_purpose your primary activity and purpose since your inception has consisted of the operation of bingo_games in addition your executives appropriated funds for their personal_use r c sec_501 requires organizations to operate exclusively for an exempt_purpose see sec_1 c -1 a sec_501 c precludes federal_income_tax exemption if net_earnings inure to the benefit of private shareholders or individuals see sec_1 c -1 c your organization is not a charitable_organization within the meaning of sec_1_501_c_3_-1 you have not established that you have operated exclusively for an exempt_purpose you failed to meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose rather you were operated for the benefit of private interests and a part of your net_earnings inured to the benefit of specific members contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending june 20xx and for all years thereafter we have secured returns for 20xx06 and 20xx06 processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or vou can contact the taxpayer_advocate nearest you by calling office of taxpayer_advocate internal_revenue_service or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org legend org organization co-1 company organization organization xx date co-2 company owner owner schedule no or exhibit 20xx06 20xk06 issue should the tax-exempt status of org org be revoked facts org was granted tax exempt status as a c on october 19xx org is organized to lessen the financial burdens of the gymnastics teams’ members’ parents in may 20xx org merged with the organization prior to that org was aligned with co-1 org is closely associated with a privately owned for-profit facility the organization which is open to the public and offers various classes in gymnastics the competitive teams that org sponsors compete at ten different skill levels all teams use organization for training org's activities consist primarily of hosting weekly bingo sessions and providing financial support to the children of the parents that volunteer to work at the bingo sessions the gymnastic teams that are sponsored by org compete in state and national competitions organization maintains separate billing accounts for each gymnasts org does not provide training for members of the gymnastic teams that it sponsors the staff of organization which included coaches of the sponsored teams provided the daily training of the team members the training is paid for by the gymnast’s parents at a monthly rate the rate was approximately dollar_figure a month the rate varied based on skill level the gymnasts practiced approximately - hours per week membership in org is available upon payment of a dollar_figure annual fee parents of the gymnasts on the sponsored teams become members and are assessed the annual fee the initial fees are paid to organization org's only fund raiser is weekly bingo sessions including the sale of pull-tabs parents of the gymnasts work the bingo sessions anywhere from five to ten workers show to up work a bingo session for every bingo session that a parent works a dollar_figure credit is applied to the gymnast's account at organization org wrote monthly checks to organization is possible the gymnast's account is used to pay for monthly fees registration fees at tournaments and withdrawals can be made to pay for hotels during the tournaments if a child's parent did not work at a bingo sessions that child's account would not receive a credit simply stated f you don’t help raise money at the bingo session you won't share in the distribution of ‘raised funds org had a valid charitable gaming license from 20xx through 20xx form 886-acrev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form 886a explanation of items schedule no or exhibit name of taxpayer 20xx06 20xx06 org legend org organization company co-1 organization organization co-2 company owner owner xx date prior ta ahtaininn a charitable aaminn license parent's of the gymnasts worked bingo sessions for the the same crearrappiied to their chila’s account the amount was dollar_figure the parents that worked the bingo sessions received org conducted no activity after the 20xx bingo license expired the gymnasts and their parents joined different gymnastic organizations after a series of problems with the training from the organization staff org current has no assets and it owes co-2 over dollar_figure owner has been making weekly payments of dollar_figure from her personal account when org ceased operations the balance was approximately dollar_figure the bylaws of org stated the following article vi finances section hand written states all monies from working volunteer hours for charity be will distributed among membership per membership benefits law sec_501 corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behaif of or in opposition to any candidate for public_office final-reg tax-regs sec_1_501_c_3_-1 a organizational and operational tests in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt c operational_test primary activities -an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose distribution of earings -an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals for the definition of the words private_shareholder_or_individual see paragraph c of sec_1_501_a_-1 form 886-a crev department of the treasury - internal_revenue_service page -2- - a department of the treasury - internal_revenue_service explanation of items name of taxpayer org legend org organization co-1 company organization organization xx date co-2 company owner owner schedule no or exhibit 20xx06 20xx06 e organizations canying on trade_or_business in general -an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 even though it has certain religious purposes its property is held in common and its profits do not inure to the benefit of individual members of the organization see however sec_501 and sec_1_501_d_-1 relating to religious and apostolic organizations taxation of unrelated_business_income -for provisions relating to the taxation of unrelated_business_income of certain organizations described in sec_501 see sec_511 to inclusive and the regulations thereunder f applicability of regulations in this section -the regulations in this section are except as otherwise expressly provided applicable with respect to taxable years beginning after date for the rules applicable with respect to taxable years beginning before date see cfr big_number -1 regulation sec_118 as made applicable to the code by treasury_decision approved date f_r c b reg sec_1_501_c_3_-1 government's position org's tax exempt status should be revoked org method of operation results in the inurement of its income to its parent-members inurement of income is strictly forbidden under sec_501 without regard to the amount_involved the way in which org was organized and operated permitted the earning of the organization to inure to the benefit of specific insiders the parents and their children the tax-exempt status of org should be revoked effective july 20xx taxpayer's position at a conference on january 20xx owner treasurer agreed that the tax-exempt status of org should be revoked she was unaware that the dollar_figure credit to gymnast's account was forbidden the tax payer agreed to the revocation by signing a form_6018 conclusion the tax-exempt status of org will be revoked effective july 20xx form 886-a crev department of the treasury - internal_revenue_service page -3- tax exempt ano government entities division org address department of the treasury internal_revenue_service taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process our case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you thank you for your cooperation if you write please provide a telephone number and sincerely enclosures publication publication report of examination marsha a ramirez director exempt_organizations letter catalog number 34809f
